Citation Nr: 1118123	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the RO which granted service connection for a right leg disability and denied service connection for the disabilities currently on appeal.  In October 2008, a hearing was held at the RO before the undersigned member of the Board.  A copy of the transcript has been associated with the record.  The Veteran's claims were remanded in April 2009 for additional development.

As noted in the Board's April 2009 remand, the Veteran testified during his Board hearing that the current issues on appeal were for service connection on a direct basis, and that he was not claiming that the disabilities were secondary to his service-connected defect of the right calf.  Accordingly, the issues on appeal will be adjudicated only on the basis of direct service incurrence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest during service, was not manifest within one year of separation, and any current bilateral disability, to include arthritis, is not attributable to service.

2.  A bilateral ankle disability was not manifest during service, was not manifest within one year of separation, and any current bilateral ankle disability, to include strain and/or arthritis, is not attributable to service.

3.  The evidence of record does not contain a diagnosis of a left leg disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral ankle disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A left leg disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in June 2005, prior to initial adjudication, informed the Veteran of the information necessary to substantiate his claim.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  As the Veteran's claims for service connection are denied herein, a letter providing the general criteria for the assignment of disability ratings and effective dates is not required in this instance.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In addition, the Board observes that the Veteran's VA treatment records and identified private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran testified during his hearing that he received ongoing treatment at the Bay Pines and Tampa VA Medical Centers, from 1985 to the present.  See Transcript, p. 11.  Pursuant to an April 2009 Board remand, additional records from these facilities were obtained and associated with the file.  In light of the foregoing, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991), 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was afforded a VA examination pertaining to his claims for service connection in September 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as it is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  The opinion is thorough and supported by the record.  The opinion noted above is therefore adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claims that he has a disorder of the bilateral knees, bilateral ankles, and the left leg, all as a result of his period of active service.  According to the Veteran, he injured his knees, ankles, and left leg when he was accidentally knocked down in the hallway of the barracks by another recruit during service, an accident with also injured his right leg.  He testified that, although he wasn't treated for any injuries other than to the right calf, he had problems with his ankles, knees, and left leg ever since the incident.  See Transcript, p. 18.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the evidence of record does contain a diagnosis for disorder of the right knee (arthritis) and bilateral ankles (strain).  See VA examination report, September 2009.  Thus, element (1) of Hickson has been satisfied for these issues, in that the Veteran has demonstrated that he has a current diagnosis for these claimed disorders.  However, with regard to the Veteran's claim for service connection for a left leg disorder, there is no evidence within the record to demonstrate a current diagnosis for any left leg condition, save for radiculopathy due to a lumbar spine disorder, discussed in greater detail below.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2010); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Here, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment of, a disorder of the bilateral knees, bilateral ankles, or left leg.  The Veteran reported on several occasions with right leg/knee pain (service connection is currently in effect for large gastroc defect of the right calf).  See Service Treatment Reports, April, May, September, and October, 1980.  However, the Veteran did not report with left leg pain, left knee pain, or bilateral ankle pain during service.  

Post-service, the Veteran was injured in a motor vehicle accident (MVA) in March 1994.  A private report, dated August 1994, noted that the Veteran complained of pain in the left shoulder blade, the lower cervical spine, and the low back, as well as numbness in the right arm and headaches.  He was diagnosed with cervical strain and radiculopathy, as well as thoracic and lumbar strain (with lumbar radiculopathy in the lower extremities).  See Report, September 5, 1995.

The Veteran was involved in another MVA in September 1996, in which his left knee was injured.  However, a disorder of the left leg was not diagnosed at that time.  See Report, October 14, 1996.

A VA rheumatology report from June 2002 noted complaints of pain in the back, hips, ankles, and knees.  He was diagnosed with arthralgias, and the Veteran reported that the arthralgias had existed for about five years.  See VA report, June 26, 2002.

Following another MVA in April 2003, the Veteran reported a history of a right knee injury.  However, a prior history of an injury to the left leg, bilateral knees, and/or bilateral ankles was not reported at that time.  See report, June 26, 2003.  In December 2003, the Veteran complained of pain in his neck, arms, back, hands, lower back, feet, legs, and head.  No disorders of the legs, knees, or ankles were diagnosed at that time.  See Report, December 13, 2003.

The Veteran was afforded a VA examination in November 2005 in conjunction with a prior claim.  At that time, he reported persistent pain and weakness in the right calf, beginning during service in 1980.  He did not report chronic pain in the left leg, bilateral knees, or bilateral ankles at that time.  See VA examination report, November 5, 2005.

A VA outpatient report dated November 24, 2008, noted that the Veteran reported "with evidence of left leg injury that occurred in service at the same time as the right leg he is service connected for, both give him daily pain into the knees and lower legs."  The examiner stated that pictures taken during his period of active service demonstrated that his left leg was injured at the same time as the right and, therefore, opined that it was "clearly at least as likely than not a service connected injury."  The Board notes, however, that pictures associated with the file do not, in fact,  document a left leg injury.  Although one picture was labeled "left leg injury," that picture was clearly of the Veteran's right leg, which was on the left side of the picture, as the Veteran was facing the camera when the photograph was taken.

A letter from the Veteran's private provider, dated October 7, 2008, noted that he had managed the Veteran's pain since July 2004.  It was further noted that the Veteran suffered from chronic cervical spasm and lumbar radiculopathies, as well as carpal tunnel syndrome, and instability of his knees and ankles due to arthritis.  The provider was informed by the Veteran that the ankle, knee, and back problems arose as a result of injuries during the course of his military service, however, the Board points out that a review of the Veteran's service treatment records was not noted by the provider.  A follow-up report, authored by the same provider in November 2008, contained an opinion stating that the Veteran's current conditions at least as likely as not originated during his period of active service, based on a review of his records.  The provider did not indicate which records were reviewed prior to forming his opinion.  See Reports, October 7, 2008; November 21, 2008.

The Veteran testified before the undersigned in October 2008.  As noted above, He stated that he injured his knees, ankles, and left leg when he was accidentally knocked down in the hallway of the barracks by another recruit during service, an accident which also injured his right leg.  He testified that, although he wasn't treated for any injuries other than to the right calf, he had problems with his ankles, knees, and left leg ever since the incident.  See Transcript, p. 18.  

Following an April 2009 Board remand, the Veteran was afforded a VA orthopedic examination in September 2009.  The Veteran reported that both knees, both ankles, and both legs had been "messed up" since his military service (basic training).  He complained of persistent pain in each area.  The Veteran maintained that he was in pain during his period of active duty, and though he was in pain, he received no treatment including x-rays.  He reported that each claimed disorder had worsened over the years, and that he woke up at night screaming due to the pain.  The Veteran reported additional inservice injuries, including a 90-pound jack hammer that fell on his left ankle in 1979 or 1980, and an incident when he slipped and fell and two bridges squeezed both legs. 

On examination, there was no deformity, giving way, instability, incoordination, decreased speed of joint motion, dislocation, subluxation, locking episodes, effusion, inflammation, or flare-ups of the bilateral knees or ankles.  With regard to both, the Veteran reported pain and stiffness.  The Veteran had an antalgic gait with evidence of abnormal weight bearing.  On objective testing, there was tenderness and guarding of movement for the bilateral knees, with no crepitus, grinding, instability, patellar abnormality, or meniscus abnormality.  Regarding the bilateral ankles, there was tenderness and guarding of movement with not instability or tendon abnormality.  X-rays demonstrated mild degenerative changes in the right knee, however x-rays of the left knee and bilateral ankles were negative.

The examiner noted a review of the Veteran's record, and noted a right leg contusion during basic training, with a normal x-ray of the same leg subsequent to an injury.  Ultimately, the examiner opined that the Veteran's bilateral knee and ankle disabilities were less likely than not related to his period of active service.  A left leg disorder was not diagnosed at that time.  It was noted that the Veteran's service treatment records were silent as to complaints or treatment for any knee or ankle disorder.  Further, the examiner noted a June 2002 rheumatology report in which the Veteran reported arthralgias for only five years.  See VA examination report, September 9, 2009.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Here, the Board finds that the VA outpatient report dated November 24, 2008, is of little probative value.  As noted above, the opinion noted evidence of a left leg injury that occurred in service at the same time as the right leg injury, which is service-connected.  The examiner stated that pictures taken during his period of active service shoed that his left leg was injured at the same time as the right and, therefore, opined that it was "clearly at least as likely than not a service connected injury."  However, the examiner did not diagnose the Veteran with any left leg disorder.  Further, the Board notes again that pictures associated with the file do not document a left leg injury, in contrast to the examiner's statement.  Also, there is no documentation that a review of the Veteran's service treatment records was conducted.  Moreover, the Veteran's three post-service MVA's were not discussed.  As such, the Board is unaware of any evidence, to which the examiner referred, documenting an inservice left leg injury, or a current left leg disorder.

Likewise, the Board affords little probative weight to the private positive nexus opinion of record.  While it was noted that the Veteran suffered from lumbar radiculopathies, evidence of record indicates that this lumbar disorder began following an MVA, none of which were discussed by his provider within the context of the opinion.   Instability of his knees and ankles due to arthritis was noted, and an opinion stating that the Veteran's current conditions at least as likely as not originated during his period of active service, based on a review of his records, was offered.  However, the provider did not indicate which records were reviewed prior to forming his opinion, as the Veteran's service treatment records were negative for any complaints of bilateral knee pain, ankle pain, or left leg pain.  Further, there is no evidence of record to suggest that arthritis was diagnosed within one year following separation.  As such, the opinion of the private provider lacks an adequate rationale, and is afforded little probative weight.

Instead, the Board assigns the greatest probative value to the VA medical opinion issued in September 2009.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include the fact that the service treatment records were negative for any indication of a disorder of the left leg, bilateral knees, or bilateral ankles.  Further, following a comprehensive review of the record, the examiner noted that a VA outpatient report from June 2002 contained a report from the Veteran in which he stated that he had experienced arthralgias for the past five years, spanning approximately 16 years and after three MVA's since his period of active service. 

As to the Veteran's assertions that his claimed disorders are causally-related to an in-service accident, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as pain following an inservice accident.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, these statements are competent, and must be given proper weight.  However, while the Veteran is competent to report details such as pain, he has not been shown to be competent to link any current diagnosis of any claimed disorder to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of record offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between any claimed disorder and his period of service.

Based on the foregoing, the Board finds that the evidence of record does not establish a current diagnosis for the Veteran's claimed disorder of the left leg, or a probative opinion linking any current bilateral knee or ankle disorder to his period of active service.  As noted above, a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez.  Here, the record does not contain a diagnosis of an independent disorder of the left leg.  An x-ray of the left knee was negative, and the record contains only a report of leg pain.  While some reports indicate that the Veteran may suffer from radiculopathy of the lower extremities, this is a disorder of the lumbar spine, which has not been linked by competent medical evidence to the Veteran's period of active service.

The Board further notes that, during a VA examination conducted in accordance with the Veteran's service-connected right leg, he did not note pain of the left leg, bilateral knees, or bilateral ankles since service.  Instead, he only reported chronic right leg pain since service.  Further, a June 2002 VA outpatient report noted the Veteran's complaints of knee and ankle pain for the prior five years, many years following separation from active duty.  This significant lapse of time is highly probative evidence against the Veteran's claims of continuous symptomatology and of a nexus between each claimed disorder or symptoms and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  As noted above, similarly the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, supra.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.  However, the Board does not find the Veteran's statements regarding the date of onset of his claimed disabilities or continuity of symptoms since discharge, to be credible based on service treatment records, absence of a claim for the disabilities at issue (other than the now service-connected right calf) for years after service, and post-service treatment records showing complaints and/or objective symptomatology related to the claimed disabilities again years after service.  

In sum, the competent and probative evidence of record does not establish that the Veteran's claimed disorders began in service.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of any claimed disorder either during service, within one year after service.  In contrast to the claims of the Veteran, in which he noted continuous symptoms for each disorder since separation from active duty, the Veteran's own account establishes that approximately 16 years after separation, he began to develop arthralgias.  Therefore, because there is no medical evidence within the record of a current left leg disorder, coupled with the lack of a probative medical opinion linking any current, claimed disorder to the Veteran's period of active service, these claims must be denied at this time.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  Therefore, the preponderance is against the Veteran's claims for entitlement to service connection for left leg, bilateral knee, or bilateral ankle disorders, and they must be denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a left leg disability is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, his claim for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board remanded this claim for additional development in April 2009.  Specifically, the Board requested that, if additional competent medical evidence was received which indicated or suggested that the Veteran had a psychiatric disability at present which was related to service, he should be scheduled for a VA psychiatric examination to determine, if feasible, the etiology and date of onset of any identified psychiatric disorder.  In that case, the examiner was asked to render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder was first manifested in service.

In this case, additional records received following the Board remand noted a diagnosis of depression and schizoaffective disorder, as well as a panic disorder.  See VA treatment reports, April 2009, October 2009.  The Veteran's record already contained diagnoses of chronic paranoid schizophrenia, dysthymia, and generalized anxiety disorder.  See VA treatment report, November 2008.  As such, and in accordance with the Board remand, a VA psychiatric evaluation was scheduled.

The VA psychiatric examination was conducted in September 2009.  A psychiatric history, to include suicidal ideation, was obtained from the Veteran, and a review of the claims file was noted.  A recitation of psychiatric medical care was also included, with a great deal of focus on psychiatric medication and a diagnosis of alcohol dependence.  Other prior psychiatric diagnoses were also noted, such as depression and an anxiety disorder.  The diagnoses of schizoaffective disorder and paranoid schizophrenia were not documented.  

The examiner ultimately rendered a diagnosis of polysubstance dependence and substance-induced mood disorder, with no explanation as to the lack of a diagnosis of major depressive disorder, dysthymia, schizoaffective disorder, generalized anxiety disorder, panic disorder, or paranoid schizophrenia.  The examiner noted that the Veteran's extensive claims file was "unremarkable for mental health (emphasis added)," and provided an opinion only as to polysubstance dependence and substance-induced mood disorder.  The examiner opined that these disorders were not caused by or a result of military service.  The only rationale provided was as follows: "The above opinion is based on the Veteran's military records, review of c-file, treatment records, clinical evaluation, review of recent research, psychological testing, and DSM-IV criteria."  A detailed rationale, to explain the reasoning behind the examiner's opinion, was not provided.  In addition, and contrary to the Board's April 2009 remand, an opinion was not provided with respect to each previously-diagnosed psychiatric disorder.  Finally, the Board notes that the examiner failed to use the proper "at least as likely as not" standard when forming the medical opinion, instead providing an opinion based on direct causality.  See VA examination report, September 2009.

As such, the examiner failed to comply with Board's complete remand order.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the September 2009 VA psychiatric examination, or, if the examiner is unavailable, schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  If the Veteran does not currently suffer from prior diagnoses, such as major depressive disorder, dysthymia, panic disorder, generalized anxiety disorder, schizoaffective disorder, or paranoid schizophrenia, then the examiner must state that fact and provide a rationale to explain why the Veteran no longer meets the criteria for said diagnoses. 

All indicated tests and studies should be performed and all findings reported in detail.  The claims file should be reviewed by the examiner, to include newly-submitted evidence in the form of letters written by the Veteran during his period of active duty, and the examination report should reflect that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record.  Specifically, the VA examiner's opinion should address the following:

A.  Diagnose all current psychiatric disorders.

B. Whether it is at least as likely as not that any current psychiatric disorder, had its onset in, or is otherwise related to the Veteran's active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


